Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2021

                                      No. 04-21-00353-CV

                                         Amar GUEYE,
                                           Appellant

                                                v.

                                         Luz TORRES,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV02073
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER
        On October 18, 2021, we issued an order striking appellant’s brief because it did not
comply with the Texas Rules of Appellate Procedure. We ordered appellant to file an amended
brief or a motion for extension of time on or before November 22, 2021. To date, neither an
appellant’s brief nor a motion for extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before December 22, 2021, an appellant’s
brief and a written response reasonably explaining (1) his failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file his brief. If
appellant fails to file his brief or a motion for extension of time to file his brief and a written
explanation by the date ordered, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if an
appellant fails to comply with a court order).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court